DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
This office action is in response to the reply file on 05/20/2022, wherein claim 1, 4-12, and 13 were amended, claims 2 and 13 were canceled. Claims 1, 4-12 and 14 are pending.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Decelles (US 6116441 A).
With respect to claim 1, Decelles discloses a closure for a liquid container comprising: 
a. a base portion (top of 3 figure 7 below) comprising 
i. a top deck (top of 21 figure 6 below) with a spout extending in an upper direction away from the top deck; and 
ii. an outer skirt (21 figure 6 below) extending from an outer end of the top deck in a lower direction away from the top deck (top of 21 figure 6 below), said outer skirt (21 figure 6 below) comprising a fastening (23 figure 6 below) means to interconnect the closure to a neck of the container; 
b. a top portion (figure 5 below) comprising 
i. an annular base (37 figure 5 below) interconnectable (41 figure 5 below) to the base portion (top of 4 figure 7 below); and 
ii. a cover (29 figure 7 below) with an outer wall (33 figure 6 below) interconnected to the annular base (37 figure 5 below); and 
iii. at least one tamper element (43 figure 6 below) extending from the annular base in the upper direction above the annular base (37 figure 6 below) along the outer wall (33 figure 6 below) spaced a distance apart from the outer wall (33 figure 6 below) and being interconnected to the outer wall (33 figure 6 below) by at least one predetermined breaking linkage (tip of 43 figure 6 below), wherein the tamper element (43 figure 4 below) is interconnected to the annular base (37 figure 4 below) by a hinge arrangement (49 figure 5 below), such that the tamper element (43 figure 5 below) can be bent away from the outer wall (33 figure 5 below) after tearing the at least one predetermined breaking linkage (tip of 43 figure 6 below ).
Decelles failed to disclose said hinge arrangement being arranged between the annular base and the at least one predetermined breaking linkage. However, such a relationship would have been obvious to one skilled in the art. Currently Decelles hinge operates and preforms as the claimed hinge, the only difference being the location of the hinge, which does not affect utility of the invention. Therefore, it would have been obvious to try to one of ordinary skill in the art at the time the invention was made to place the hinge between the annular base and predetermined breaking linkage since there are only a finite number of predictable solutions. Either the hinge is located close to the annular base, close to the predetermined breaking linkage, or is in-between the two. Thus, making the hinge between the annular base and predetermined breaking linkage would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product was not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103." KSR, 550 U.S. at 421, 82 USPQ2d at 1397. See MPEP 2143.
Examiner Note: Other prior art has exhibited a similar relationship such as Young (US 7810663 B2)

    PNG
    media_image1.png
    681
    457
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    667
    500
    media_image2.png
    Greyscale

With respect to claim 3, Decelles discloses the closure according to claim 2, wherein the hinge arrangement (49 figure 4 above) provides at least one stable position (figure 5 above) in which the tamper element (43 figure 5 above) remains bent away from the cover (29 figure 5 above).  
With respect to claim 4, Decelles discloses the closure according to claim 2, wherein the hinge arrangement (49 figure 4 above) comprises a first (figure 6 above) and a second stable position (figure 4 above).  
With respect to claim 5, Decelles discloses the closure according to claim 4, wherein in the first stable position (figure 6 above) the tamper element (43 figure 6 above) extends along the outer wall (33 figure 6 above) of the cover and in the second stable position (figure 4 above) the tamper element (43 figure 4 above) is folded away from the cover (29 figure 4 above).  
With respect to claim 8, Decelles discloses the closure according to claim 1 (above), wherein a rib (43 figure 4 above) extends from the outer wall (33 figure 4 above) interconnecting the cover with the tamper element (43 figure 4 above).  
With respect to claim 9, the references as applied to claim 8, above, disclose all the limitations of the claims except for wherein the rib has a T-shaped cross-section in the upper direction. A T-shaped cross-section is considered a change in shape from Decelles linear rib that does not change the function of the rib. Changes in form without any noted functionality advantage is not viewed as novel in view of in re Dailey 357 F.2d 669, 149 USPQ 47 (CCPA 1966). The implementation of a rib with a T-shaped cross section is only a modification of shape of Decelles linear rib and still provides the same results as Decelles linear rib. Essentially, Decelles and the present invention operate the same with the same working pieces, only difference is the shape. In re Dailey established that a "change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results." The application has presented no argument which shows that the particular configuration of a T-shaped head is significant or is anything more than one of numerous configurations a person of ordinary skill in the art would find obvious for the purpose of interconnecting the cover with the tamper element from Decelles’s invention. See Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459.
With respect to claim 10, Decelles discloses the closure according to claim 8, wherein the at least one predetermined breaking linkage (tip of 43 figure 4 above) is arranged between the rib (45 figure 4 above) and the tamper element (43 figure 4 above).  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Decelles (US 6116441 A) in view of Dreyer (US 20210122532 A1).
With respect to claim 6, the references as applied to claim 2, above, disclose all the limitations of the claims except for wherein the hinge arrangement comprises at least two film-hinges. However, in a similar field of endeavor, namely bottle closures, Dreyer taught of a film hinge composed of two arms (page 2 [0040]) that allows for vertical lifting (page 3 [0075]). Therefore, it would have been obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hinge arrangement of Decelles to two film hinge arrangement as taught by Dreyer in order to allow for vertical lifting of the tamper element.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Decelles (US 6116441 A) in view of Maroofian (US 20190106248).
With respect to claim 7, the references as applied to claim 1, above, disclose all the limitations of the claims except for wherein the cover comprises a pocket to accommodate the tamper element. However, in a similar field of endeavor, namely tamper elements, Maroofian taught of a recess in the outer wall to accommodate the tamper tab as evident in figure 15 and 16, below. Therefore, it would have been obvious to one of ordinary skill in the art of tamper evident features before the effective filing date of the claimed invention to substitute the recessed portion underneath the tamper tab as taught by Maroofian for the flat surface beneath the tamper tab as disclosed by Decelles since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, a pocket for the tamper tab would make it harder to disturb the tamper seal. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

Claims 11, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Decelles (US 6116441 A) in view of Gross (US 6269986 B1).
With respect to claim 11, the references as applied to claim 8, above, disclose all the limitations of the claims except for the tamper element comprises an opening, which is initially at least partially closed by a part of the rib and/or the at least one predetermined breaking linkage.  
However, in a similar field of endeavor, namely tamper elements on closures, Gross taught of a rib/protrusion (134 figure 1 below) designed to catch a tamper tab. Gross taught of a tamper element with an opening (138 figure 1 below) which is initially partially closed by the rib (135 figure 1 below). This allows for the tamper tab to be retained once opened and indicate to the user “that the frangible junction has been broken” (col 3 lines 19-21). It would have been obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tamper element of Decelles to elongate and include an opening in the tamper element as taught by Gross in order to allow for retention of the tamper tab and indicate to the user that the closure has been opened.
With respect to claim 12, the references as applied to claim 11, above, disclose all the limitations of the claims except for wherein the at least one predetermined breaking linkage is a film layer. However, in column 5 lines 20-24 Gross teaches the limitation of a tamper indicating member that is connected “by a film hinge” (Col 5 lines 20-24).  It would have been obvious to try to one of ordinary skill in the art at the time the invention was made to include a film hinge as the predetermined breaking linkage since there are only a finite number of predictable solutions. Either the predetermined breaking linkage is a light adhesive, a film hinge, cutout lines, etc. Thus, making the breaking linkage a film layer would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product was not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103." KSR, 550 U.S. at 421, 82 USPQ2d at 1397. See MPEP 2143.f claim 12 with a tamper indicating member that is connected “by a film hinge” (Col 5 lines 20-24). 

    PNG
    media_image3.png
    654
    1033
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    344
    483
    media_image4.png
    Greyscale


Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claim 1, above, in view of Gross (US 6269986 B1). With regards to claim 14, Decelles failed to disclose wherein a hinge interconnects the cover and the annular base. However, in a similar field of endeavor, Gross attaches its cover and annular base via a hinge (30 figure 2 below). Hinges are common connecting elements in the field of closures. It would have been obvious to try to one of ordinary skill in the art at the time the invention was made to use a hinge as connection means between the annular base and cover since there are only a finite number of predictable solutions. Thus, making a hinge as the connection means between the annular base and cover would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product was not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103." KSR, 550 U.S. at 421, 82 USPQ2d at 1397. See MPEP 2143.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-20200156829-A1, US-20180215517-A1, US-9868570-B2, US-5875907-A, US-5094357-A, US-4401227-A, and US-3117701-A.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYMREN K SANGHERA whose telephone number is (571)272-5305. The examiner can normally be reached Mon - Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K.S./Examiner, Art Unit 3735                                                                                                                                                                                                        
/ERNESTO A GRANO/Primary Examiner, Art Unit 3735